Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 1-18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	It is unclear in claims 1 and 11, what the Applicant means by “first cell unit and the second cell unit are configured to be switched a connection state each other”.
3.	It is unclear if Applicant means the first cell unit and second cell unit switches from a positive state to negative state, or  first cell unit and second cell unit switches from being connected to being unconnected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US20140377594).
5.	Regarding claims 1-18, Suzuki teaches a battery pack (see Fig. below) configured to be connectable to an electric apparatus main body, the battery pack comprising: a first cell unit, including a first plurality of battery cells connected to each other, a first positive terminal, and a first negative terminal, a second cell unit, including a second plurality of battery cells connected to each other, a second positive terminal, and a second negative terminal, a microcomputer, wherein the first cell unit and the second cell unit are configured to be switched a connection state each other, and wherein the microcomputer is configured to be electrically connected to a positive terminal and a negative terminal of one of the first cell unit and the second cell unit and to be provided a power from the one of the first cell unit and the second cell unit (see Fig. below).

    PNG
    media_image1.png
    694
    962
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    479
    873
    media_image2.png
    Greyscale

6.	Suzuki is silent about a casing, but it is obvious an electric power tool has a housing that includes a plurality of batteries [0003] for the benefit of suppressing a sneak current between the cell assemblies while suppressing a loss of power from each cell assembly [0013].
7.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki’s electric power tool with a housing that includes a plurality of batteries [0003] for the benefit of suppressing a sneak current between the cell assemblies while suppressing a loss of power from each cell assembly. Furthermore, it is obvious that Suzuki’s device, in its normal and usual operation, would necessarily perform the function claimed, and when the prior art device is substantially the same as a device described in the specification for carrying out the claimed function, it is reasonable to expect that the device can perform the claimed process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722